Citation Nr: 9917735	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1988 to 
August 1989.

This appeal arose from an August 1990 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefits.  In December 1990 and October 1992, rating actions 
were issued which confirmed the evaluation assigned to the 
service-connected asthma.  In January 1995, this case was 
remanded for additional development, following which a rating 
action was issued in June 1996 which confirmed and continued 
the denials of the requested benefits.  In August 1997, the 
issues noted above were remanded for further development.  In 
September 1998, a decision was rendered which continued to 
deny the benefits sought.

This case had been remanded in August 1997 so that additional 
examinations of the veteran could be obtained.  These 
examinations were necessary in order to ascertain the current 
degree and severity of the service-connected asthma, as well 
as to obtain opinions about the etiology of the veteran's 
back pain and headaches.  Examinations were scheduled in  
March 1998; however, the veteran failed to report.  
Unfortunately, the record does not contain a copy of the 
letter sent to the veteran at the time the examinations were 
scheduled.  Therefore, it is not clear that he was properly 
informed of the date, time and location of the examinations, 
nor is it clear that he was informed of the importance of so 
reporting.  As a consequence, it is found that he should be 
provided another opportunity to report for the needed 
examinations.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete pulmonary examination by a 
qualified physician in order to assess 
the current nature and degree of severity 
of the service-connected asthma.  All 
indicated special studies, to include, 
but not limited to, pulmonary function 
studies, should be accomplished.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the report that the folder 
has been reviewed.

2.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  The examiner should 
review the entire claims folder, to 
include the service medical records, and 
should render an opinion as to whether 
any currently diagnosed low back disorder 
is etiologically related to the muscle 
spasms noted in service.  The examiner 
should differentiate, to the degree 
possible, between those symptoms caused 
by the veteran's congenital disorder and 
any other diagnosed low back disorder.  A 
complete rationale for all opinions 
expressed should be provided.  All 
indicated special studies should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the report that the file 
has been reviewed.

3.  The RO should afford the veteran a 
neurological examination, which should be 
reviewed by the pulmonary examiner, in 
order to ascertain the etiology of the 
veteran's headaches.  Specifically, the 
examiners should render opinions as to 
whether the headaches are etiologically 
related to the service-connected asthma 
and sinusitis; an opinion should also be 
rendered as to whether the service-
connected asthma and sinusitis have 
aggravated his headaches.  All indicated 
special studies deemed necessary should 
be accomplished and complete rationales 
for the opinions expressed should be 
provided.  The claims folder must be made 
available to the examiners prior to the 
examinations so that the veteran's entire 
medical history can be taken into 
consideration, and the examiners are 
asked to indicate in the examination 
report that the file has been reviewed.

4.  The RO should place a copy of the 
letter informing the veteran of the date, 
time and location of the scheduled 
examinations in the claims folder.  This 
letter must also advise the veteran of 
the importance of reporting to these 
examinations and of the consequences of 
failing to do so (that is, that his 
claims may be denied).

5.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
asthma pursuant to the old regulations 
prior to September 1996 (the date of the 
change in the regulations governing the 
evaluations of respiratory disorders) and 
pursuant to the regulations most 
favorable to the veteran subsequent to 
September 1996.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

6.  The RO should review the record and 
determine whether the veteran is entitled 
to compensation for his headaches in 
light of the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


